    Case 6:19-cv-01231-CEM-EJK Document 1 Filed 07/05/19 Page 1 of 18 PageID 1



                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                       ORLANDO DIVISION

                                                     CASE NO.:

SURGERY CENTER OF VIERA, LLC,

                  Plaintiff,

vs.

CIGNA HEALTH AND LIFE INSURANCE COMPANY,
HARRIS MEDICAL PLAN, AND
HARRIS CORPORATION,

                  Defendants.
                                                                          /

                                                  COMPLAINT

         Plaintiff, Surgery Center of Viera,                   LLC      (“SCV”), as         assignee,      authorized

representative, and medical provider of patient / insured D.G., sues Defendants, Cigna Health and

Life Insurance Company (“Cigna,” claim administrator), Harris Medical Plan (“Plan”), and Harris

Corporation (“Harris,” Plan sponsor / Plan administrator), as follows:

                                 NATURE OF THE ACTION, PARTIES,
                                    JURISDICTION, AND VENUE

         1.        This action arises, in part (Count I), under the Employment Retirement Income

Security Act of 1974, Title 29, United States Code, Sections 1000-1461 (“ERISA”), for

defendants’ administrative record production failures relating to the subject D.G.-related health

insurance claim, implicating Title 29, United States Code, Sections 1024(b) and 1132(c)(1) and

Title 29, Code of Federal Regulations, Section 2575.502c-1 to be precise.1 This action also arises,


1
  One of the many problems created by defendants’ refusal to timely produce the administrative record (discussed in
greater detail below) is SCV’s inability to confirm with certainty that the underpayment aspect of this dispute emanates
solely from a pricing dispute. Federal authority makes clear that a “rate of payment” dispute is subject to Florida state
law rather than ERISA federal law. Because defendants’ legally, statutorily, and perhaps contractually repugnant

                                                           1
    Case 6:19-cv-01231-CEM-EJK Document 1 Filed 07/05/19 Page 2 of 18 PageID 2



in part (Counts II-V), under Florida state law for defendants’ wrongful, unsubstantiated

underpayment of the health insurance benefits owed to SCV for medical services SCV provided

to Plan participant / patient / insured, D.G., on October 28, 2016.2

         2.        At all material times, SCV was a medical provider and a Florida limited liability

company with its citizenship (i.e., principal place of business / “nerve center”) in Viera, Florida,

Brevard County. SCV is sui juris in all respects. SCV’s members are as follows: (a) Dr. Ara

Deukmedjian, domiciled in Brevard County, Florida, (b) Sun Deukmedjian, domiciled in Brevard

County, Florida, and (c) Dr. Bharat Patel, domiciled in Brevard County, Florida. At all material

times, SCV was the authorized representative of D.G. with an assignment of benefits as well,

having provided the subject medical services to D.G. for which a proper amount of insurance

benefits was / is due and owing.

         3.        At all material times, Cigna was an insurance company with its citizenship (i.e.,

principal place of business / “nerve center”) in the State of Connecticut and engaged in the business

of selling and / or administering health insurance and / or deciding health insurance claims (i.e.,

claim administering).

         4.        Upon information and belief, Harris Corporation, was / is incorporated in the State

of Delaware with its principal place of business / headquarters in the State of Florida and engaged




refusal to timely produce the administrative record has stymied SCV’s ability to make heads-or-tails of the reasons
why defendants tendered an approximate 47% claim payment, SCV reserves the right to amend this complaint to
expound on Counts II-V relating to the owed insurance benefits once defendants are made to produce the germane
documentation / information (often called an administrative record) upon which the claim payment decision was based
(Count I). Given the ongoing harm being created by defendants’ administrative record production failures, legal action
regrettably could not wait any longer.
2
  Because of the administrative record production failure (Count I) mentioned in footnote 1, supra, and all the
additional documentation / information doubtless found therein (that should have been in SCV’s possession a long
time ago), SCV reserves the right to amend this complaint to expound on Counts II-V related allegations.

                                                          2
    Case 6:19-cv-01231-CEM-EJK Document 1 Filed 07/05/19 Page 3 of 18 PageID 3



(in pertinent part here) in the administration and / or sponsorship of the Plan.3, 4

         5.        This Court possesses original jurisdiction pursuant to Title 29, United States Code,

Section 1132(c)(1), and Title 28, United States Code, Section 1331 at least with respect to Count

I. Pursuant to Title 28, United States Code, Section 1367, the Court has pendent jurisdiction over

Counts II-V.

         6.        Venue is proper in the Middle District Court of Florida pursuant to Title 28, United

States Code, Section 1391(b), since, for examples, (a) a substantial part of the events or

omissions giving rise to the subject action occurred in this jurisdiction, such as the subject medical

services, defendants’ underpayment of the subject insurance claim both at the initial claim and

subsequent pre-suit appeal stages, and defendants’ refusal to supply germane documentation /

information required by federal law (and also Florida Statute, for that matter, and also likely the

subject insuring agreement), (b) Harris is headquartered in Melbourne, Florida, and (c) the Orlando

Division of this Court has personal jurisdiction (due to minimum contacts in this forum) over

CIGNA as well.

         7.        All conditions precedent to the institution of this action (e.g., administrative pre-

suit appeals) have occurred, been performed, been waived, or were futile.

                                        COMMON ALLEGATIONS

         8.        At all material times, D.G. was covered by the Plan as evidenced by defendants’

partial payment of the subject claim. Upon information and belief, the Plan’s Group number was

/ is 3337001 and the patient’s I.D. number was / is 00021083002. The assigned claim reference


3
  Upon information and belief, the Plan is self-funded. If the Plan was / is fully-insured (as opposed to self-funded),
Harris would not need to be part of the benefits amount dispute (Counts II-V); i.e., could be dismissed out of this
action once the administrative record is produced and the administrative record production penalty is satisfied (Count
I).
4
 Upon information and belief, Harris is on the cusp of merging with (or recently has merged with) L3 Technologies.
Upon information and belief, the combined company name is (or would be) L3Harris Technologies, Inc.

                                                          3
 Case 6:19-cv-01231-CEM-EJK Document 1 Filed 07/05/19 Page 4 of 18 PageID 4



number was / is 7431632294918.

       9.         At all material times, in exchange for valuable premiums paid, the Plan (Ex. A)

was in full force and effect and was a legally valid and binding contract in the State of Florida.

       10.        The Plan (Ex. A.) provides in pertinent part, as follows:

              Maximum reimbursable charge (MRC) — The lesser of these two charges: the
              provider’s normal charge for a similar service or supply or a charge representing
              a percentage of what is ordinarily paid for a service or supply in a geographic
              area. The healthcare professional may bill the customer the difference between
              the healthcare professional’s normal charge and the MRC as determined by the
              benefit plan, in addition to applicable deductibles, copays and coinsurance.

Ex. A, IV 4 at 4.

       11.        The Plan covered the medical services provided by SCV to D.G. and defendants

were obligated to properly indemnify SCV for such services.

       12.        At all material times leading up to the subject medical services received from SCV,

D.G. suffered from Cervicalgia, HNP cervical spine with myelopathy, stenosis of the cervical

spine, degenerative disk disease at multiple levels of the spine, spondylolisthesis of the cervical

spine, neurological deficit of the upper extremities, and myelopathy of the cervical spine.

       13.        Prior to performing surgery on D.G., SCV requested a precertification of benefits

from Cigna.

       14.        By two separate letters dated September 21, 2016, and September 27, 2016, Cigna

approved all of the requested medical codes for D.G.

       15.        On September 19, 2016, by phone call with SCV, Cigna again pre-certified /

authorized the subject procedures.

       16.        On October 28, 2016, D.G. underwent surgery at SCV to remedy D.G.’s medical

conditions.

       17.        SCV’s billed charges for the subject medical services rendered to D.G. totaled


                                                   4
 Case 6:19-cv-01231-CEM-EJK Document 1 Filed 07/05/19 Page 5 of 18 PageID 5



$359,287.00, and a claim package was submitted to Cigna relating the same. Again, claim

reference number 7431632294918 was assigned.

       18.      By way of a document called the provider explanation of benefits (“EOB”) dated

December 24, 2016, on Cigna letterhead, Cigna underpaid the subject claim, tendering

$117,433.71.

       19.      Again, by all appearances, this is not a coverage dispute (i.e., “right of payment

claim”) because defendants properly conceded coverage via the $117,433.71 partial claim payment

and did not list any medical judgment related basis (i.e., coverage-related basis) for partial payment

amongst the claim decision reasons set forth in the EOB. Rather, this is a damages dispute (i.e.,

“rate of payment claim”) pertaining solely to the underpayment (from the Harris defendants’

coffers if the Plan is self-funded, which it likely is) that was predicated on Cigna’s aberrant claim

decision-making.

       20.      On December 27, 2016, Cigna sent SCV a letter that stated, in pertinent part, as

follows:

       We processed the billed charges that do meet the criteria. You will receive an
       Explanation of Payment (EOP) outlining the total payment from Cigna and the
       amount, if any, your patient owes. The attached claim review detail shows the
       billed charges that do not meet the criteria for additional or separate payment. This
       detail includes a line-item listing of denied and adjusted payments which total
       $27,979.00.

       21.      SCV asked Cigna through Viant (Cigna’s unilaterally selected repricing agent) to

re-process the subject claim so as to tender an appropriate amount of benefits. SCV contacted

Viant as directed by Cigna’s December 24, 2016, EOB, which stated, in pertinent part, that Cigna

“reduced the allowed amount based on Viant’s facility bill review program, if you have questions

about the discount contact Viant. . .”

       22.      SCV’s appeal package to Viant, sent January 15, 2017, and phone call with Viant


                                                  5
    Case 6:19-cv-01231-CEM-EJK Document 1 Filed 07/05/19 Page 6 of 18 PageID 6



on February 14, 2017, yielded no explanation or reasoning as to the underpayment of the claim

and did not result in any further payments on the D.G. claim.

           23.        By appeal form dated June 23, 2017, SCV appealed the claim decision this time

directly through Cigna.

           24.        By letter dated July 7, 2017, Cigna stated, in pertinent part, as follows:

           We are denying your request for an appeal. We received it too late. Cigna must
           get an appeal within a certain timeframe. This timeframe is one hundred eighty
           (180) calendar days] from the date we processed your claim, prepared the
           explanation of benefits (EOB) statement or sent an adverse determination (denial)
           letter. The EOB date for this claim was December 20, 2016. We received your
           appeal request too late after the deadline.

           25.        By letter dated July 19, 2017, SCV responded, in pertinent part, as follows:

             We are in receipt of your letter stating that our appeal is past timely filing limit of
             180 days however, we have made attempts with Viant to re-negotiate this claim in
             an attempt to lessen the patient responsibility for out of network provider. Attached
             is supporting documentation that shows the last communication with Viant to
             negotiate this claim was on 2-21-17 with Christopher Talley via email. Due to the
             delay in negotiations with Viant, the appeal was not sent in 180 days from the
             original process date. However, as you can clearly see from the documentation
             that we are well within the 180 days from the last communication with Viant to
             settle this claim. In fact, 180 days from last communication would be August 8,
             2017. We request that you review our appeal as the attempt to negotiate with Viant
             failed, thus leaving an exorbitant patient responsibility. Please see the attached
             original appeal letter for details in regards to the appeal.

           26.        By letter dated August 15, 2017, Cigna responded, in pertinent part, that

“Unfortunately, we're unable to review this appeal. Our records show you've exhausted or used up all

of the appeal levels allowed.”

           27.        Without explanation, Cigna then tendered two more payments by EOB’s dated

February 16, 2018, and February 19, 2018. These payments totaled an additional $48,746.00.5

           28.        By letter dated October 22, 2018, Jeffrey Greyber, Esq., of Callagy Law, P.C.,


5
    This is still only an unexplained total paid of $166,179.71 in relation to a total billed of $359,287.00.

                                                              6
 Case 6:19-cv-01231-CEM-EJK Document 1 Filed 07/05/19 Page 7 of 18 PageID 7



(“Counsel”), advised Cigna that he represented SCV. The letter contained a request for the entire

administrative record / claim file pursuant to the law (the United States Code and, to some extent,

Florida Statute) and / or the Plan. This letter read, in pertinent part, as follows:

        Regarding our assessment of the carrier’s claim(s) denial, underpayment, or
        delayed non-decision, please promptly provide us with a copy of the entire
        administrative record. The administrative record should consist, at minimum, of
        the following: (1) Complete, certified copies of all plan documents (master policy,
        summary plan description, benefit booklet, certificate of coverage, or the like) in
        effect at the times of the subject medical services and / or at the times of any claims
        made relating to the subject medical services; (2) Copies of all correspondence and
        / or documents exchanged between the carrier and the insured (or any insured
        representatives) regarding the subject medical services and / or any claims made
        relating to the subject medical services; (3) Copies of all correspondence and / or
        documents exchanged between the carrier and SCV regarding the insured, the
        subject policy / plan, the subject medical services, and / or any claims made relating
        to the subject medical services; (4) Copies of all correspondence and / or documents
        exchanged between the carrier and any other party (less attorney-client privileged
        data, of course) regarding the subject medical services and / or any claims made
        relating to the subject medical services; (5) Copies of all of the insured’s SCV-
        related medical records in the carrier’s possession; (6) Identification of all policy /
        plan language upon which the claim(s) decision-making was based; (7) Contact
        information for any medical professionals enlisted by the carrier regarding the
        subject medical services and / or any claims made relating to the subject medical
        services; (8) Transcripts and audio recordings of any recorded statements or phone
        calls between the carrier and the insured (or any representatives of the insured)
        regarding the subject medical services and / or any claims made relating to the
        subject medical services; (9) Transcripts and audio recordings of any recorded
        statements or phone calls between the carrier and SCV regarding the subject
        medical services and / or any claims made relating to the subject medical services;
        (10) Transcripts and audio recordings of any recorded statements or phone calls
        between the carrier and any other party (less any attorney-client privileged data, of
        course) regarding the subject medical services and / or any claims made relating to
        the subject medical services; (11) All EOBs relating to any claims that were made
        relating to the subject medical services; (12) All SCV billing and / or claim(s)
        submission paperwork received by the carrier relating to the insured; (13) All
        evidence of any payment(s) made by the carrier relating to any claims that were
        made relating to the subject medical services; (14) All guidelines, manuals, written
        protocol, medical treatises, medical literature, and / or the like upon which the
        carrier partially or wholly based its claim(s) decisions; (15) All billing paperwork,
        rate schedules, data or formulas relating to “usual, customary, reasonable” (UCR)
        medical provider charges, and / or any other data upon which the carrier has based
        its decisions as to how much indemnity to afford on the subject claim(s); and (16)
        Copies of any documents relating to any reinsurance relating to the subject policy /


                                                   7
    Case 6:19-cv-01231-CEM-EJK Document 1 Filed 07/05/19 Page 8 of 18 PageID 8



           plan, (17) Copies of any documents relating to any arrangement / agreement
           between the plan administrator and the claim administrator relating to end of year
           cost savings between the two (i.e., sharing / splitting of monies saved in relation to
           the policy / plan due to claim underpayments / denials), which such arrangements /
           agreements are often called “Level Funded Plans.” (18) Copies of any other
           documents that the carrier partially or wholly relied on in deciding any claim(s)
           relating to the subject medical services.

           Equipped with this legally required documentation / information, we will be in a
           position to assess and carry out the next step (e.g., pre-suit appeal(s), complaints /
           grievances with state offices of insurance regulation, litigation, and / or et cetera).
           If the carrier contends that our administrative record production request needs to be
           directed, in whole or in part, to some other person or entity (e.g., an insured’s
           employer or plan sponsor), we expect the carrier to promptly forward our
           administrative record production request to that person or entity and carbon copy
           us on such correspondence.

           Thank you in advance for the anticipated prompt response and cooperation. We
           look forward to working with the carrier towards rectifying the subject claim(s)
           denial, underpayment, or delayed non-decision.

           29.       Radio silence from Cigna; i.e., there has been no further correspondence and / or

any production of records from Cigna as of the date of this filing.

           30.       SCV exhausted the pre-suit appeal process procedurally, and to the best of its

ability substantively. “To the best of its ability substantively” because of the hindrance resulting

from defendants’ wrongful refusal to provide required / requested administrative records (and / or

like records available per contract or Florida Statute requiring explanation / substantiation to the

recipient of an adverse benefits determination, here SCV), in an effort to accomplish defendants’

doing the right thing (i.e., fully indemnifying SCV) sans litigation, to no avail. Hence, this lawsuit

as SCV’s regrettable last resort.

           31.       At all material times, Cigna was in agreement with Preferred Medical Claim

Solutions (“PMCS”) to secure discounted rates from providers (like SCV), which were secured

here in relation to SCV.6


6
    Copies of the pertinent pages of the PMCS re-pricing contract procured on Cigna’s s behalf (along with the PMCS

                                                          8
    Case 6:19-cv-01231-CEM-EJK Document 1 Filed 07/05/19 Page 9 of 18 PageID 9



         32.        The PMCS allowed amount / re-pricing contract (see Ex. B) was in full force and

effect and was a legally valid and binding contract that established / developed (a) an allowed

amount / re-pricing rate of 80% of SCV’s billed charges less patient responsibilities (e.g., co-pay,

deductible, co-insurance) subject to the patient’s annual out-of-pocket maximum, and (b) a 100%

reimbursement rate for hard costs (e.g., prosthetics / implants).

         33.        According to the PMCS agreement, Cigna should have used the contracted 80%

rate to calculate the allowed amount equaling $293,004.20.7 Taking into account the amount

previously paid by Cigna / Harris (which such prior payment presumably already took patient

responsibilities subject to out-of-pocket annual maximum into consideration), this leaves an

outstanding amount of $126,824.49 in relation to the D.G. claim.8 This amount is exclusive of

attorneys’ fees, costs, interest, and / or extra-contractual exposure.

         34.        SCV has suffered significant financial harm no matter how one slices this

situation. The financial harm by way of owed health insurance benefits is in excess of $75,000.00

(not including attorneys’ fees, costs, or interest), if the negotiated 80% rate prescribed by Cigna’s

third-party re-pricing vendor PMCS is honored / enforced as it should be or even if rates

comporting with the Plan were to be utilized in the allowed amount / re-pricing assessment.

         35.        SCV exhausted the pre-suit appeal process (again, as best as it substantively

could amidst defendants’ administrative failures keeping it in the blind) in an effort to accomplish

defendants’ doing the right thing (i.e., fully indemnifying SCV) sans litigation, to no avail. Hence,




“client” list listing Cigna) are attached hereto as Exhibit B.
7
  This amount includes (under a PMCS re-pricing exercise) an implant / prosthetic reimbursed at 100%; again,
implants are a hard cost paid by SCV that is subject to no re-pricing discount. A copy of the implant / prosthetic
invoice reflecting the cost of $27,873.00 is attached as Exhibit C.
8
  The outstanding amount / balance owed may be higher depending on what discovery (and the long-overdue
administrative record) reveals.

                                                            9
Case 6:19-cv-01231-CEM-EJK Document 1 Filed 07/05/19 Page 10 of 18 PageID 10



this lawsuit as SCV’s last resort.

  COUNT I – PETITION TO COMPEL PRODUCTION OF THE “ADMINISTRATIVE
 RECORD” AND FOR RECOVERY OF ADMINISTRATIVE RECORD PRODUCTION
FAILURE PENALTY PURSUANT TO ERISA, 29 U.S.C. § 1024(B), 29 U.S.C. § 1132(c)(1)
                        AND 29 C.F.R. § 2575.502c-1

       SCV re-alleges Paragraphs 1 through 35 as if fully set forth herein, and further alleges as

follows.

       36.      This is a claim for production of the administrative record and for award of

administrative record production failure penalty pursuant to Title 29, United States Code, Section

1132(c)(1), Title 29, United States Code, Section 1024(b), and Title 29, Code of Federal

Regulations, Section 2575.502c-1.

       37.      By multiple letters (referenced in the above common allegations), SCV and its legal

counsel asked defendants to provide the administrative record / germane documentation in relation

to the D.G. claim, mainly (but not entirely) to learn defendants’ reasons for the approximate 47%

claim payment lowballing so that SCV could contest same in an educated fashion.

       38.      Although Cigna was / is absolutely a party responsible for production of the

administrative record (either directly or de facto), the administrative record request was also put

to Harris. See, e.g., ¶ 28, supra (“If the carrier contends that our administrative record production

request needs to be directed, in whole or in part, to some other person or entity (e.g., an insured’s

employer or plan sponsor), we expect the carrier to promptly forward our administrative record

production request to that person or entity and carbon copy us on such correspondence”).

       39.      All defendants shirked their legally (whether that be United States Code or Florida

Statutes) and likely also contractually prescribed administrative record production responsibilities.

       40.      Per the above-cited United States Code and Code of Federal Regulations, see ¶ 1,




                                                 10
Case 6:19-cv-01231-CEM-EJK Document 1 Filed 07/05/19 Page 11 of 18 PageID 11



supra, the $110.00 / day administrative penalty started accruing November 22, 2018.9 From

November 22, 2018, through the date of this complaint (July 5, 2019), 225 days have passed

without defendants’ satisfaction of the administrative record / germane record requests made in

the aforementioned SCV / Callagy Law letters regarding the D.G. claim. So, as of the filing date

of this complaint (July 5, 2019), the $110.00 / day administrative penalty totals $24,750.00. Of

course, the $110.00 / day penalty will continue to accrue every day following July 5, 2019, up to

and including whenever defendants oblige the germane documentation / information requests (e.g.,

a certified copy of the policy / plan document, payment rate schedules / formulas, et cetera, see ¶

28, supra) set forth in the October 22, 2018, letter noted above.

        41.       SCV has no other adequate remedy other than this lawsuit to address the injuries

it has suffered as a result of defendants’ wrongful withholding of the administrative record /

germane documentation.

        42.       As a further result of defendants’ refusal to produce the administrative record /

germane documentation, SCV has been forced to retain legal counsel to represent it in this matter

and is accordingly entitled to recover reasonable attorneys’ fees and costs pursuant to Title 29,

United States Code, Section 1132(g)(1) or Section 627.428 of the Florida Statutes or as otherwise

awardable.

        WHEREFORE, Plaintiff, Surgery Center of Viera, LLC, respectfully requests (a) Court

order compelling defendants to produce the outstanding administrative record posthaste and

allowing SCV thirty days following production of the administrative record to amend this

complaint (if needed), (b) an award to SCV of the administrative record production failure penalty



9
 This represents a conservative penalty starting point, starting on Day-31 after SCV’s, via Counsel, aforementioned
October 22, 2018, letter. Depending on what the administrative record reveals (once defendants are made to produce
same), the administrative penalty may have started sooner than November 22, 2018.

                                                        11
Case 6:19-cv-01231-CEM-EJK Document 1 Filed 07/05/19 Page 12 of 18 PageID 12



incurred by defendants pursuant to Title 29, United States Code, Section 1132(c)(1), Title 29,

United States Code, Section 1024(b), and Title 29, Code of Federal Regulations, Section

2575.502c-1, (c) an award to SCV of attorneys’ fees (pursuant to Title 29, United States Code,

Section 1132(g)(1)) and costs incurred bringing this action, and (d) the Court’s affording of any

other relief the Court deems equitable, just, and / or proper.

                          COUNT II – BREACH OF CONTRACT(S)

       SCV re-alleges Paragraphs 1 through 35 as if fully set forth herein, and further alleges as

follows.

       43.     At all material times to this action and in exchange for a valuable premium,

defendants provided health insurance to D.G. under the Plan, which is a binding and enforceable

insurance contract under the laws of the State of Florida.

       44.     The subject medical services were covered under the Plan, as evidenced by

defendants’ partial payment of insurance benefits relating to same. The subject SCV bill should

have been paid out pursuant to the reasonable, third-party re-pricing rates (the 80% established by

PMCS of all non-implant HCFA line-items and 100% of all implant HCFA line-items because,

again, implants are hard costs not subject to a re-pricing discount) and / or publicly available

databases assessing the rates of similarly-situated medical providers in like Florida geographies

(e.g., AHCA’s publicly available databases). Defendants erred in deciding to not fully indemnify

SCV by only tendering a payment of $166,179.71 in relation to a total billed amount of

$359,287.00.

       45.     By the terms of the Plan (and pursuant to Florida law regardless), defendants had a

duty to, among other things, properly investigate the subject medical services, adjust / investigate

the subject SCV claim relating to such services, and fully indemnify SCV in relation to same.



                                                 12
Case 6:19-cv-01231-CEM-EJK Document 1 Filed 07/05/19 Page 13 of 18 PageID 13



        46.     Defendants failed SCV in these regards (most notably with respect to their failure

to pay the benefits due and owing under the Plan), which breached the Plan and / or violated Florida

law.

        47.     As a direct, foreseeable, and proximate result of defendants’ breaches of their

obligations under the Plan, SCV has suffered and continues to suffer damages.

        48.     SCV has no other adequate remedy other than this lawsuit to address the injuries it

has suffered as a result of defendants’ underpayment of the subject health insurance benefits.

        49.     As a further result of defendants’ refusal to fully indemnify SCV, SCV has been

forced to retain legal counsel to represent it in this matter and is accordingly entitled to recover its

reasonable attorneys’ fees and costs pursuant to Section 627.428 of the Florida Statutes or as

otherwise awardable.

        WHEREFORE, Plaintiff, Surgery Center of Viera, LLC, requests the entry of judgment

against Defendants, Cigna Health and Life Insurance Company, Harris Medical Plan, and Harris

Corporation for liability and for damages including, but not limited to, past-due contractual

benefits, attorneys’ fees pursuant to Section 627.428 of the Florida Statutes or as otherwise

awardable, costs incurred bringing this action, and for such other relief as this Court deems

equitable, just and proper.

                              COUNT III – UNJUST ENRICHMENT

        SCV re-alleges Paragraphs 1 through 35 as if fully set forth herein, and further alleges as

follows.

        50.     SCV conferred a direct benefit upon defendants by providing defendants’ insured /

member (D.G.) with medical services to which the insured was entitled under the Plan as evidenced

by defendants’ partial indemnification relating to same.



                                                  13
Case 6:19-cv-01231-CEM-EJK Document 1 Filed 07/05/19 Page 14 of 18 PageID 14



        51.     Defendants voluntarily accepted and received the benefit conferred by SCV, with

the knowledge that SCV expected to be paid the reasonable value of its services; i.e., SCV’s usual,

customary, and reasonable charges as prescribed by reasonable, negotiated re-pricing vendor

PMCS, or, for that matter, as prescribed in the Plan or even the Florida’s publicly available AHCA

database assessing rates of various medical providers of like kind within like geography.

        52.     Defendants have not paid the value of the benefit conferred by SCV in that

defendants have significantly underpaid SCV’s claim for the medical services provided to D.G.

        53.     Defendants’ underpayment results in a windfall for defendants in that, for

examples, (a) defendants collect premiums in return for agreeing to properly indemnify providers,

like SCV, that render covered medical services, and / or (b) defendants enjoy an unearned profit

(and interest and / or investment returns) on the wrongly withheld insurance benefits.

        54.     It is unjust under the circumstances for defendants to underpay SCV’s claim.

        55.     SCV has no other adequate remedy other than this lawsuit to address the injuries it

has suffered as a result of defendants’ underpayment of the subject health insurance benefits.

        56.     As a further result of defendants’ refusal to fully indemnify SCV, SCV has been

forced to retain legal counsel to represent it in this matter and is accordingly entitled to recover its

reasonable attorneys’ fees and costs pursuant to Section 627.428 of the Florida Statutes or as

otherwise awardable.

        WHEREFORE, Plaintiff, Surgery Center of Viera, LLC, requests the entry of judgment

against Defendants, Cigna Health and Life Insurance Company, Harris Medical Plan, and Harris

Corporation for liability and for damages including, but not limited to, past-due contractual

benefits, attorneys’ fees pursuant to Section 627.428 of the Florida Statutes or as otherwise

awardable, costs incurred bringing this action, and for such other relief as this Court deems



                                                  14
Case 6:19-cv-01231-CEM-EJK Document 1 Filed 07/05/19 Page 15 of 18 PageID 15



equitable, just and proper.

                               COUNT IV – QUANTUM MERUIT

        SCV re-alleges Paragraphs 1 through 35 as if fully set forth herein, and further alleges as

follows.

        57.     SCV conferred a direct benefit upon defendants by providing defendants insured /

member (D.G.) with medical services to which he was entitled pursuant to the Plan.

        58.     SCV billed defendants usual, customary, and reasonable charges for the services as

prescribed by reasonable, re-pricing vendor PMCS or, for that matter, as prescribed in the Plan or

Florida’s publicly available AHCA database assessing rates of various medical providers of like

kind within like geography. The billed charges represent the fair market value of the services

rendered.

        59.     Defendants received the bill from SCV but underpaid SCV for the services.

        60.     SCV is entitled to reasonable compensation for the services (i.e., quantum meruit),

which is by no means accomplished by the unsubstantiated 47% claim underpayment but is

reflected in reasonable, unbiased sources such as Florida’s publicly available AHCA database or

the third-party re-pricing vendor PMCS assessments of SCV’s rates.

        61.     The circumstances are such that it would be inequitable for defendants to retain the

benefit of the subject medical services without paying SCV the proper value for same.

        62.     SCV has no other adequate remedy other than this lawsuit to address the injuries it

has suffered as a result of defendants’ underpayment of the subject health insurance benefits.

        63.     As a further result of defendants’ refusal to fully indemnify SCV, SCV has been

forced to retain legal counsel to represent it in this matter and is accordingly entitled to recover its




                                                  15
Case 6:19-cv-01231-CEM-EJK Document 1 Filed 07/05/19 Page 16 of 18 PageID 16



reasonable attorneys’ fees and costs pursuant to Section 627.428 of the Florida Statutes or as

otherwise awardable.

           WHEREFORE, Plaintiff, Surgery Center of Viera, LLC, requests the entry of judgment

against Defendants, Cigna Health and Life Insurance Company, Harris Medical Plan, and Harris

Corporation for liability and for damages including, but not limited to, past-due contractual

benefits, attorneys’ fees pursuant to Section 627.428 of the Florida Statutes or as otherwise

awardable, costs incurred bringing this action, and for such other relief as this Court deems

equitable, just and proper.

      COUNT V – VIOLATION OF SECTION 627.64194 OF THE FLORIDA STATUTES

           SCV re-alleges Paragraphs 1 through 35 as if fully set forth herein, and further alleges as

follows.

           64.      Cigna is an insurer governed by Chapter 627 of the Florida Statutes.

           65.      SCV provided nonemergency services to D.G. The services are covered services

pursuant to Section 627.64194 of the Florida Statutes.

           66.      SCV billed Cigna, specifying the nature of the services in its claim submission

package and usual, customary, and reasonable charges for such services. The billed charges

represent the fair market value of the services rendered.

           67.      Cigna rendered a claim decision (which the Harris defendants endorsed) that

grossly underpaid SCV for the services rendered to D.G.

           68.      Cigna (and the Harris defendants by extension, as the presumed Plan sponsors) is

required,10 pursuant to Sections 626.64194(4) and 626.64194(5) of the Florida Statutes (both of

which via Section 626.64194(4) refer to Section 641.513(5) in the following regard), to indemnify


10
     “Presumed” because, defendants have wrongly withheld the administrative records.

                                                         16
Case 6:19-cv-01231-CEM-EJK Document 1 Filed 07/05/19 Page 17 of 18 PageID 17



SCV for the subject medical services in an amount equal to the lesser of: (a) SCV’s charges, (b)

the usual and customary provider charges for similar services in the community where SCV

provides services, or (c) the charge mutually agreed to by SCV and Cigna within sixty days of

SCV’s claim submission.

           69.      Cigna’s approximate 47% claim underpayment decision (and the Harris

defendants’ approximate 47% claim underpayment, presuming, again, that the Plan is self-

funded)11 comes nowhere close to satisfying Sections 626.64194(4) and 626.64194(5).

           70.      Defendants have failed to comply with Section 627.64194 of the Florida Statutes

by underpaying SCV for the subject medical services.

           71.      SCV has no other adequate remedy other than this lawsuit to address the injuries it

has suffered as a result of defendants’ underpayment of the subject health insurance benefits.

           72.      As a further result of defendants’ refusal to fully indemnify SCV, SCV has been

forced to retain legal counsel to represent it in this matter and is accordingly entitled to recover its

reasonable attorneys’ fees and costs pursuant to Section 627.428 of the Florida Statutes or as

otherwise awardable.

           WHEREFORE, Plaintiff, Surgery Center of Viera, LLC, requests the entry of judgment

against Defendants, Cigna Health and Life Insurance Company, Harris Medical Plan, and Harris

Corporation for liability and for damages including, but not limited to, past-due contractual

benefits, attorneys’ fees pursuant to Section 627.428 of the Florida Statutes or as otherwise

awardable, costs incurred bringing this action, and for such other relief as this Court deems

equitable, just and proper.




11
     “Presuming” because, again, defendants have wrongly withheld the administrative records.

                                                          17
Case 6:19-cv-01231-CEM-EJK Document 1 Filed 07/05/19 Page 18 of 18 PageID 18



                                               JURY DEMAND

         73.      Plaintiff, Surgery Center of Viera, LLC, demands a trial by jury on all issues so

triable as a matter of right.12

         Dated this 5th day of July, 2019.

                                                               Respectfully Submitted,

                                                               CALLAGY LAW, P.C.
                                                               1900 N.W. Corporate Blvd., Ste 310W
                                                               Boca Raton, Florida 33431
                                                               (561) 405-7966 (o); (201) 549-8753 (f)

                                                               /s/ Jeffrey L. Greyber
                                                               Jeffrey L. Greyber, Esq.
                                                               Fla. Bar No. 41103
                                                               Ciara E. Lister, Esq.
                                                               Fla. Bar No. 1015511
                                                               jgreyber@callagylaw.com
                                                               clister@callagylaw.com
                                                               hcasebolt@callagylaw.com
                                                               Attorneys for Plaintiff




12
   SCV reserves the right to amend this complaint to add an extra-contractual / bad faith count or file such a lawsuit
subsequent to the conclusion of this lawsuit. If the former course unfolds, the extra-contractual count would need to
be abated / stayed pending resolution of the contractual dispute pursuant to Florida law. A Civil Remedy Notice is
either being filed contemporaneously with the filing of this complaint or in the near future.

                                                         18
